Citation Nr: 1427292	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-24 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to July 1970, and from September 1972 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in New York City, New York.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the Veteran's claim and recharacterized the claim pursuant to Clemons.

In the June 2008 rating decision, the Veteran was granted service connection, with a 10 percent compensable initial rating, for arthritis of the left knee, and was denied service connection for a back disorder and an increased rating for residuals of an arthrotomy of the left knee.  Timely appeal of these issues was initiated by a February 2009 notice of disagreement, and they were included within the May 2010 statement of the case.  They were not, however, listed by the Veteran as issues on appeal within the June 2010 VA Form 9; therefore, these issues are not currently before the Board.  See 38 U.S.C.A. § 7105.  

On the June 2010 VA Form 9, the Veteran requested a personal hearing at the RO before a Veterans Law Judge.  Such a hearing was scheduled for February 2014; however, the Veteran failed to report for his hearing.  As the Veteran has not provided an explanation for his absence or otherwise contacted VA regarding possible rescheduling of his hearing, his request is considered withdrawn.  See 38 C.F.R. § 20.704.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


REMAND

A preliminary review of the record reflects further development is necessary in this case.

As noted in the Introduction, the claim has been broadened to include other psychiatric disabilities.  In this regard, the record reflects the Veteran has been treated for depression and PTSD among other disorders.  Service treatment records indicate the Veteran was treated for anxiety and diagnosed with adult situational reaction.  Accordingly, the Board is of the opinion that a VA examination is necessary to determine the nature and etiology of any currently diagnosed psychiatric disabilities.  

The record further reflects the Veteran treats at VA facilities.  On remand, updated treatment records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all medical care providers who treated her for the claimed psychiatric disorder. The RO should then obtain and associate with the claims file copies of all records from any identified health care provider that are not already associated with the claims file. Her assistance in identifying and obtaining records should be requested as needed. 

The RO also should take appropriate steps to obtain copies of any VA medical records dated since May 2012.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disability, including but not limited to depression, that had its clinical onset during the Veteran's period of active service.  The examiner should comment upon the service treatment records noting anxiety and reflecting a diagnosis of adult situational reaction.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  The RO shall then take such additional development action as it deems proper with respect to the claim. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).




